Citation Nr: 0025539	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-13 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for left wrist 
disability.

5.  Entitlement to a compensable rating for post-traumatic 
tendonitis, right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  A hearing was held before a hearing officer 
at the RO in October 1997, and the hearing officer's decision 
was entered the same month.  

The appeal was last before the Board in July 1998, at which 
time it was remanded for further development.  Following 
efforts, which were unavailing, to accomplish the development 
directed in the July 1998 remand, the RO, in a Supplemental 
Statement of the Case mailed to veteran in November 1999, 
continued to deny each issue listed on the title page.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The claims for service connection for bilateral knee 
disability, bilateral ankle disability, low back disability 
and for left wrist disability are, in each instance, not 
plausible.  

2.  Current manifestations of the veteran's service-connected 
post-traumatic tendonitis, right shoulder, include complaint 
of pain; no restriction in the ability to abduct the right 
upper extremity is shown.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral knee 
disability, bilateral ankle disability, low back disability 
and for left wrist disability are, in each instance, not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a compensable rating for post-traumatic 
tendonitis, right shoulder, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.20, 
4.40, 4.45 and Part 4, Diagnostic Code 5024 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for an increased 
rating, the fifth issue listed on the title page, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that this claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for post-traumatic 
tendonitis, right shoulder, for which the RO has assigned a 
noncompensable rating under the provisions of Diagnostic 
Codes 5299-5024 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected post-traumatic tendonitis, right 
shoulder.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.

I.  Bilateral Knee Disability

II.  Bilateral Ankle Disability

III.  Low Back Disability

IV.  Left Wrist Disability

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I-IV is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I-IV are, 
in any instance, well grounded.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As pertinent to each of the four above-enumerated 
disabilities for which service connection is claimed, the 
Board observes that the veteran, without any asserted or 
demonstrable "good cause", see 38 C.F.R. § 3.655(a) (1999), 
failed to report for a related VA examination scheduled in 
October 1998.  Therefore, in accordance with 38 C.F.R. 
§ 3.655(b), the Board's disposition of these related claims 
for service connection will be based on the evidence of 
record.


(Bilateral Knee Disability)

The veteran asserts that he injured each knee in service 
while engaging in running as an aspect of a physical training 
regimen as well as due to trauma sustained in the course of 
playing basketball.  He contends, in substance, that he 
presently has bilateral knee disability of chronic derivation 
due to service.  In this regard, service medical records 
reflect that in June 1986 the veteran presented with 
complaint of left knee pain in the aftermath of his 
participation in a basketball game; findings on physical 
examination included an absence of swelling, and the 
assessment was strained medial collateral ligament.  In April 
1992, the veteran complained of pain in each knee of six 
months' duration, which he related to running as an aspect of 
a physical training regimen; the assessment, following 
physical examination, was bilateral patellar pain syndrome.  
When he was examined for service separation purposes in 
August 1992, his lower extremities were clinically evaluated 
as normal.  Subsequent to service, when he was examined by VA 
in July 1996, the veteran related having sustained traumas to 
each knee in service in the course of running as well as 
while playing basketball.  Pertinent findings on physical 
examination include, apparently relative to each knee, some 
pain in the patellar facet; ligament examination was 
unremarkable.  Each knee appeared to be "normal" on X-ray 
examination, and the pertinent examination diagnosis was 
bilateral anterior knee pain of patellofemoral origin.

In considering the veteran's claim for service connection for 
bilateral knee disability, the Board observes, consistent 
with his related contentions, that he was seen in service in 
response to reported knee pain which was apparently due to 
traumas occasioned by his participation in athletics and 
running.  However, the presence of a disability of chronic 
derivation is prerequisite to any favorable claim for service 
connection therefor.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this regard, while the veteran is 
presently assessed as having pain referable to each knee, the 
Board would respectfully point out that pain alone is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In view of 
the foregoing, then, a plausible claim for service connection 
for bilateral knee disability is not presented, since no 
current disability has been medically documented.  See Epps, 
supra.  Such claim is, therefore, as was determined by the 
RO, not well grounded.  38 U.S.C.A. § 5107(a).


(Bilateral Ankle Disability)

The veteran asserts that he injured each ankle in a "hard" 
landing in the course of an airborne jump in service and he 
contends, in essence, that he presently has bilateral ankle 
disability of chronic derivation due to service.  In this 
regard, service medical records reflect that in August 1991 
the veteran complained of experiencing pain and numbness in 
his right ankle after running a distance of three miles.  The 
assessment, following physical examination, implicated right 
ankle pain.  When the veteran was examined for service 
separation purposes in August 1992, his lower extremities 
were clinically evaluated as normal.  Subsequent to service, 
when the veteran was examined by VA in July 1996, he related 
that, though he had never sustained a fracture, he had 
repeatedly sprained his ankles when landing after airborne 
jumps.  Findings on physical examination included effusion 
referable to the lateral aspect bilaterally; there was no 
inversion or eversion instability.  Each ankle appeared to be 
"normal" on related X-ray examination, and the pertinent 
examination diagnosis was bilateral "chronic" ankle 
instability with pain, post-traumatic.

In considering the veteran's claim for service connection for 
bilateral ankle disability, the Board would emphasize that 
while he is presently assessed as having "chronic" 
disablement referable to each ankle, he was seen in service 
only with respect to his right ankle and on such occasion (in 
August 1991) there was no assessment of chronic disablement.  
Further, with respect to his right ankle, the file contains 
no evidence documenting treatment for any right ankle problem 
in the immediate post service years as may (if extant) permit 
an inference of present right ankle disablement of chronic 
derivation traceable to service in accordance with 38 C.F.R. 
§ 3.303(d) (1999).  Given the foregoing with respect to the 
right ankle, and without clinical evidence that the veteran's 
left ankle was on any occasion problematic in service, the 
Board is constrained to conclude that a plausible claim for 
bilateral ankle disability has not been presented.  Further, 
while the examiner diagnosed chronic ankle instability, it is 
noted that on examination, the examiner documented that there 
was no inversion or eversion instability.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Even if it could be stated 
that the veteran has a current ankle disability, there is no 
medical evidence linking any claimed left or right ankle 
disability to service.  Therefore, such claim, as was 
determined by the RO, is not well grounded.  38 U.S.C.A. 
§ 5107(a).



(Low Back Disability)

The veteran asserts that he injured his low back when he 
landed awkwardly in the course of an airborne jump in service 
and he contends, in essence, that he presently has low back 
disability of chronic derivation due to service.  In this 
regard, service medical records reflect that in September 
1986 the veteran presented with complaint of experiencing low 
back pain since the previous evening which he related to the 
traumas occasioned by "running sprints".  He also alluded to 
having experienced low back pain over the preceding 18 months 
of "no known cause".  Findings on physical examination 
included pain with movement; the assessment was "acute" 
musculoskeletal back strain, for which the treatment included 
taking Motrin.  When the veteran was examined for service 
separation purposes in August 1992, at which time he denied 
experiencing recurrent back pain then or in the past, his 
spine was clinically evaluated as normal.  Subsequent to 
service, when the veteran was examined by VA in July 1996, he 
related that he experienced low back pain on an 
"intermittent" basis and indicated that his low back became 
"achy" if he sat in one position for an extended duration.  
Motion was noted to be limited in flexion (to 90 degrees), 
and in extension (to 10 degrees).  Tenderness was noted over 
the L2-3.  Pertinent X-ray examination revealed no 
abnormality.  The related examination diagnosis was 
mechanical low back pain.

In considering the veteran's claim for service connection for 
low back disability, the Board is constrained to emphasize 
that he is not currently shown (nor was he in service, having 
been seen in service in the mid-1980's for merely "acute" low 
back strain), to have any low back disability of chronic 
derivation.  Mechanical low back pain was diagnosed.  As 
noted above, pain is not a disability for which service 
connection may be awarded.  While he has exhibited some 
limitation of motion of the low back and some tenderness, 
there is nothing in the record to medically link these 
findings to service.  As was noted above, the presence of a 
disability of chronic derivation is prerequisite to any 
favorable claim for service connection therefor.  See 
Brammer, supra.  Without evidence documenting the current 
presence of any disability/pathology referable to the 
veteran's lumbar spinal segment which has been related to his 
military service, a plausible claim for service connection 
for low back disability is not presented, see Epps, supra.  
Consequently, such claim, as was determined by the RO, is not 
well grounded.  38 U.S.C.A. § 5107(a).


(Left Wrist Disability)

The veteran asserts that he fractured his left wrist while 
playing basketball in service and he contends, in essence, 
that he presently has left wrist disability of chronic 
derivation due to service.  However, even ignoring that 
service medical records do not appear to reflect evidence of 
such asserted fracture, there was no indication of remote 
fracture involving the left wrist on pertinent X-ray 
examination performed by VA in July 1996.  Examination showed 
no evidence of swelling and a nice clinical alignment.  While 
the veteran complained of pain on marked dorsiflexion and 
radial deviation, it was stated that there was no crepitus, 
tenderness, effusion or instability.  Decreased motion of the 
wrist was noted at dorsiflexion (to 45 degrees), and at ulnar 
flexion (to 50 degrees).  Further, while the pertinent 
assessment on the veteran's related examination by VA in July 
1996 was "[p]ossible...arthritis" of traumatic origin referable 
to the left wrist, such arthritis (if in fact present) is 
still initially shown several years after the veteran's 
separation from service, which consideration precludes any 
award of service connection for such pathology on a 
presumptive basis in accordance with the provisions of 
38 U.S.C.A. §§ 1112, 1131 (West 1991) and 38 C.F.R. §§ 3.307, 
3.309 (1999).  Finally, there is no medical evidence in the 
record which links the veteran's current left wrist 
complaints with his military service.  In view of the 
foregoing, a plausible claim for service connection for left 
wrist disability is not presented.  See Epps, supra.  
Therefore, such claim, as was determined by the RO, is not 
well grounded.  38 U.S.C.A. § 5107(a).

In addition, as pertinent to each of the above-addressed 
issues, the Board is of the opinion that its discussion above 
bearing on each issue is sufficient, as to each respective 
disability for which service connection is claimed, to inform 
the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
each corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).


V.  Increased Rating, Tendonitis, Right Shoulder

The veteran's service-connected post-traumatic tendonitis, 
right shoulder, is rated on the basis of limitation of 
motion, as degenerative arthritis.  38 C.F.R. § 4.20, and 
Diagnostic Codes 5003, 5024.  In the context of this aspect 
of the appeal, if motion in the shoulder is insufficiently 
limited to warrant the minimum compensable rating authorized 
under the appropriate Diagnostic Code, a rating of 10 percent 
is assignable if motion in the shoulder is less than full.  
In accordance with Diagnostic Code 5201, a 20 percent rating 
is warranted if the ability to abduct the right upper 
extremity is limited to the level of the shoulder plane.

The veteran asserts that he experiences pain as well as 
restricted motion in his right shoulder.  In this regard, 
when he was examined by VA in July 1996, the veteran 
indicated that pain in his right shoulder was on occasion so 
severe that it interfered with his sleep.  On physical 
examination of his right shoulder, the veteran was noted to 
have tenderness over the anterior capsule.  Rotation was 
exhibited to 30 degrees.

As was observed above with respect to each disability for 
which he is asserting service connection, the veteran, 
without any asserted or demonstrable "good cause", see 
38 C.F.R. § 3.655(a), failed to report for a VA examination 
scheduled in October 1998.  One of the purposes of such 
examination was to ascertain the present severity, incident 
to the present increased rating claim, of the veteran's 
service-connected post-traumatic tendonitis, right shoulder.  
In this regard, the Board observes that the report pertaining 
to the above-cited July 1996 VA examination makes no 
reference to the veteran's ability, with implication to the 
provisions of Diagnostic Code 5201 set forth above, to abduct 
his right upper extremity.  While the scheduled October 1998 
VA examination would have presumably included ascertainment 
of his ability to abduct his right upper extremity, the 
veteran, as noted above, without any asserted or demonstrable 
"good cause", failed to report for such examination.  While 
this aspect of the appeal emanates from an "original claim", 
see 38 C.F.R. § 3.655, and thus must be adjudicated based 
upon the evidence of record, the Board would point out that, 
based on the existing record, there is no evidence 
documenting any diminution in right shoulder motion in the 
pertinent abduction excursion.  Therefore, a compensable 
rating for the veteran's service-connected post-traumatic 
tendonitis, right shoulder, is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the right shoulder, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his examination by VA in 
July 1996, the veteran indicated that although he had, owing 
to his problematic right shoulder, discontinued some 
recreational activities, he had never received physical 
therapy or undergone surgery.  The latter considerations, in 
the Board's view, militate persuasively against the existence 
of sufficient disablement, relative to the right shoulder, as 
to warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Board has, finally, also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of service-connected 
disablement, relative to the veteran's right shoulder, more 
closely approximate those required for a compensable rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45 and Part 4, Diagnostic Code 5024.

The Board has, in addition, with respect to the veteran's 
claim for an increased rating for post-traumatic tendonitis, 
right shoulder, considered the discussion recently advanced 
by the United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, inasmuch as 
the Board's disposition of the foregoing increased rating 
claim bears on a rating made initially effective from the 
date (i.e., June 1996) of the veteran's related original 
claim, the Board is of the view that the cited Fenderson 
rationale does not, in the present circumstances, apply.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently employed as a customer service representative) 
has offered no objective evidence that the disablement 
occasioned by his right shoulder disability at all interferes 
with his employability to a degree greater than that 
contemplated by the regular schedular standards which, as 
noted above, contemplate impairment in earning capacity in 
civil occupations.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.   



ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for bilateral knee 
disability, bilateral ankle disability, low back disability 
and for left wrist disability is, in each instance, denied.

A compensable rating for post-traumatic tendonitis, right 
shoulder, is denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

